Citation Nr: 1421682	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-11 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a disability rating in excess of 10 percent for lumbar strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from January 2005 to July 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  

In a March 2010 statement, the Veteran remarked, "I cannot hold down a job because of my disabilities."  The Board notes that the Veteran has not filed a formal claim for a TDIU.  However, on these facts, the claim for a TDIU is essentially a component of her claims for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her September 2009 notice of disagreement and March 2010 VA form 9, the Veteran asserted that her migraines were becoming more frequent and severe.  She also indicated that she was experiencing increased back pain and numbness.  These assertions on increased symptomatology have also been recorded by medical personnel.  See VA treatment records from September 2012, October 2012.

As such, this record suggests that the symptoms due to the Veteran's migraines and lumbar spine have increased in severity since her prior VA examinations for rating purposes in July 2009, and thus, she should be afforded new VA examinations.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

The Board additionally notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claims, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  On remand, she should be sent an appropriate notification letter as to how to substantiate a claim for TDIU.  Additionally, after giving the Veteran an opportunity to file a formal claim for a TDIU, the AMC/RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2012); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Currently, the evidence is unclear whether the Veteran would be unemployable solely due to her service-connected disabilities.  Therefore, on remand the Veteran must be afforded an examination to determine whether her service-connected disabilities affect her employability.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO, with any necessary authorization from the Veteran, should obtain all of her pertinent VA and private treatment records not already associated with the claims file.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and her representative and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  The RO or the AMC should furnish to the Veteran a VA form 21-8940, to enable her to file a formal application for a TDIU.

3.  The RO or the AMC should send to the Veteran and her representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claims for higher rating and for a TDIU.

The RO's or the AMC's letter should specifically explain how to establish entitlement to a TDIU.  The RO or the AMC should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO or the AMC should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO or the AMC should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO must arrange for the Veteran to undergo VA orthopedic and neurological examination(s), by (an) appropriate physician(s), at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lumbar spine.  The examiner must clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected cervical and lumbar spine disabilities.

Concerning any found neurological symptoms, the examiner must state whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner must provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

Additionally, the examiner is asked to describe in detail the frequency, duration, and severity of the Veteran's headaches.  In discussing the severity of the headaches, the examiner should opine as to whether the Veteran's migraine headaches are characterized by:

a) Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability

b) Characteristic prostrating attacks occurring on an average once a month over the last several months, or

c) Characteristic prostrating attacks averaging one in two months over the last several months.

Orthopedic examination - The physician must conduct range of motion testing of the thoracolumbar and cervical spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  

In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar and cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all orthopedic and neurological findings, the physician must also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar and/or cervical spine disability, the examiner must specify their frequency and duration.

Employability - The examiner is asked to comment on whether the Veteran is unemployable because of service-connected disabilities.  In particular, the examiner should render an opinion as to whether the Veteran's service-connected migraine headaches either alone or in combination with her service-connected status post vaginal hysterectomy, endometriosis, seasonal allergic rhinitis, and residual scar from cyst removal prohibit her from obtaining or maintaining gainful employment.  

A complete rationale for any opinion reached should be contained in the examination report.  

5.  Then, after ensuring that all requested development has been accomplished, the AMC/RO must readjudicate the Veteran's claims for an increased rating and service connection based on a de novo review of the record.  In connection with the claim for an increased rating, the AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



